DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
The drawings filed on 2/3/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 2/3/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 11-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Karasawa et al. (US 2008/0156521).




A semiconductor package comprising: 
a first substrate (21, ¶0029) having a first surface and including a first electrode (connected between chip body 21 and under bump metal 22);
a first bump pad (22, ¶0029) on the first surface of the first substrate (21), the first bump pad (22) being connected to the first electrode; 
a second substrate (71, ¶0065) having a second surface facing the first surface of the first substrate (21), the second substrate including a second electrode (45, ¶0038); 
a second bump pad (82, ¶0071) and neighboring second bump pads (82 as shown in plan view in figures 2 and 6) on the second surface of the second substrate (71), the second bump pad (82) having a recess structure (85) that is recessed from a side surface of the second bump pad toward a center thereof (figure 15), the second bump pad (82) being connected to the second electrode (45), the neighboring second bump pads neighboring the second bump pad and including recess structures, the recess structures (85) of the neighboring second bump pads (82) being oriented in different directions (figures 2 and 6); and 
a bump structure (25, ¶0067) contacting the first bump pad (22) and the second bump pad (82), the bump structure having a portion protruding through the recess structure of the second bump pad (¶0072).
Regarding claim 2, Karasawa further discloses:
wherein the bump structure (25) fills the recess structure (85) of the second bump pad (82, ¶0072).

wherein a portion of the second electrode (45) is exposed by the recess structure (85) of the second bump pad (82) to provide an exposed portion of the second electrode (45), wherein the exposed portion of the second electrode is in contact with the bump structure (25).
Regarding claim 4, Karasawa further discloses:
wherein the recess structures (85) of the neighboring second bump pads (82) are oriented at a rotational angles of 90°, 180°, or 270° with each other (figures 2 and 6).
Regarding claim 5, Karasawa further discloses:
wherein the recess structure (85) of the second bump pad (82) includes three sidewalls that abut each other at right angles (figure 15).
Regarding claim 6, Karasawa further discloses:
wherein, - 20 -Atty. Dkt. No. 2557-003101-US the first bump pad (22, ¶0029 “diameter”) has a circular shape in a plan view; and 
the second bump pad (82, with cutout 85) has a polygonal shape in the plan view (figure 15).
Regarding claim 9, Karasawa further discloses:
wherein the first substrate includes a semiconductor substrate; and the second substrate includes a printed circuit board (PCB).
Regarding claim 11, Karasawa (figures 6-9) discloses:
A semiconductor package comprising: 
a first substrate (21) having a first surface; 
a first bump pad (22) on the first surface of the first substrate; 

a second bump pad (32a and 32b taken together) and a neighboring second bump pad (32a, 32b taken together) on the second surface of the second substrate (51), the second bump pad having two recess structures (g1, g2, ¶0056) that are each recessed from a side surface of the second bump pad toward a center thereof, the neighboring second bump pad neighboring the second bump pad and including two recess structures (g1, g2), and a first virtual -21-Atty. Dkt. No. 2557-003101-US line extending along the two recess structures of the second bump pad being perpendicular to a second virtual line extending along the two recess structures of the neighboring second bump pad (figure 6); and 
a bump structure (25, ¶0057) contacting the first bump pad and the second bump pad.  
Regarding claim 12, Karasawa further discloses:
wherein portions of the second surface of the second substrate (51) are exposed by the two recess structures (g1, g2) of the second bump pad to provide exposed portions of the second surface of the second substrate, the bump structure (25) fills the two recess structures of the second bump pad, and the exposed portions of the second surface are in contact with the bump structure (¶0057, figure 8 and 9).
Regarding claim 13, Karasawa further discloses:
wherein the bump structure (25) protrudes through the two recess structures (g1, g2) of the second bump pad (figures 8 and 9).
Regarding claim 14, Karasawa further discloses:

Regarding claim 15, Karasawa further discloses:
wherein, the first bump pad (22) has a circular shape (“diameter”, ¶0029) in a plan view, and the second bump pad (32a, 32b) has an H shape in the plan view (figure 7).
Allowable Subject Matter
Claim16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the prior art does not disclose “ a second bump pad and neighboring second bump pads on the second surface of the second substrate, the second bump pad having a recess structure that is recessed from a side surface of the second bump pad toward a center thereof, the second bump pad being connected to the second through electrode, the neighboring second bump pads neighboring the second bump pad and including recess structures, the recess structures of the neighboring second bump pads being oriented in different directions, a corresponding one of the neighboring second -22 -Atty. Dkt. No. 2557-003101-US bump pads being connected to at least two of the other second through electrode” in combination with the remaining claimed features.
Claims 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899